 Case 1:18-cv-00632-RJJ-PJG ECF No. 68 filed 07/03/19 PageID.580 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF MICHIGAN
__________________________________________

JOHN HEYKOOP D/B/A EAGLE
TOWING,

       Plaintiff,                               Case No.: 1:18-cv-00632
v
                                                Hon. Robert J. Jonker
FIRST LIEUTENANT JEFFREY
WHITE; FIRST LIEUTENANT CHRIS                   Mag. Phillip J. Green
MCINTIRE.

 Defendants.
__________________________________________/

 John S. Brennan (P55431)          Mark E. Donnelly (P39281)
 Christopher S. Patterson (74350)  Assistant Attorney General
 FAHEY SCHULTZ BURZYCH RHODES PLC Attorney for Defendants
 Attorneys for Plaintiff           PO Box 30736
 4151 Okemos Road                  Lansing, MI 48933
 Okemos, Michigan 48864            Tel: (517) 373-6434
 Tel: (517) 381-0100               donnellym@michigan.gov
 Fax: (517) 381-5051
 jbrennan@fsbrlaw.com
 cpatterson@fsbrlaw.com
__________________________________________/

                    PLAINTIFF'S NOTICE OF CROSS-APPEAL

      Notice is hereby given that Plaintiff John Heykoop, dba Eagle Towing appeals

by right to the United States Court of Appeal for the Sixth Circuit from the May 31,

2019, Order (R. 57) entered by the District Court, which 1) denied Plaintiff’s Motion

for Partial Summary Judgment, and 2) granted, in part, Defendants’ motion for

Summary Judgment.

                                         1
 Case 1:18-cv-00632-RJJ-PJG ECF No. 68 filed 07/03/19 PageID.581 Page 2 of 2




                                             Respectfully submitted,

Dated: July 3, 2019                          /s/ John S. Brennan
                                             John S. Brennan (P55431)
                                             Fahey Schultz Burzych Rhodes, PLC
                                             Attorney for Plaintiff
                                             4151 Okemos Road
                                             Okemos, Michigan 48864

                          CERTIFICATE OF SERVICE

      I hereby certify that on July 3, 2019 I electronically filed the forgoing paper

with the Clerk of the Court using ECF system which will send notification of such

filing on the attorneys of record.

                                             /s/ Adrienne Monahan_____________
                                             Adrienne Monahan
                                             Fahey Schultz Burzych Rhodes PLC
                                             4151 Okemos Road
                                             Okemos, Michigan 48864
                                             (517) 381-3202
                                             amonahan@fsbrlaw.com




                                         2
